                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Secundiono H. Villarreal,

                       Plaintiff,      Case No. 18-11922

v.                                     Judith E. Levy
                                       United States District Judge
Commissioner of Social
Security,                              Mag. Judge R. Steven Whalen

                       Defendant.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [22]

     This is a Social Security appeal. Before the Court is Magistrate

Judge Whalen’s August 5, 2019 report and recommendation (ECF No. 22)

recommending the Court deny plaintiff Secundiono Villarreal’s motion

for summary judgment (ECF No. 14) and grant defendant Commissioner

of Social Security’s motion for summary judgment. (ECF No. 21.) The

parties were required to file specific written objections to the report and

recommendation within 14 days of service. Fed. R. Civ. P. 72(b)(2); E.D.

Mich. L.R. 72.1(d). No objections were filed. The Court has nevertheless
thoroughly reviewed the report and recommendation and concurs in the

reasoning and result. Accordingly,

      The report and recommendation (ECF No. 22) is ADOPTED with

the following modification: The final sentence in the first paragraph on

page 14 is amended to read, “The Plaintiff has the burden of proof at steps

one through four, but the burden shifts to the Commissioner at step five

to demonstrate that there are jobs in the economy which the claimant can

perform. Her v. Commissioner of Social Sec., 203 F.3d 388, 391 (6th Cir.

1999).”;

      Plaintiff’s motion for summary judgment (ECF No. 14) is DENIED;

      Defendant’s motion for summary judgment (ECF No. 21) is

GRANTED; and the findings of the Commissioner are ADOPTED and

this case is hereby DISMISSED.1

      IT IS SO ORDERED.

Dated: September 4, 2019                     s/Judith E. Levy
     Ann Arbor, Michigan                     JUDITH E. LEVY
                                             United States District Judge




      1 By failing to object to the Report and Recommendation, the parties have
waived any further right of appeal. United States v. Sullivan, 431 F.3d 976, 984 (6th
Cir. 2005).
                                         2
